Title: James Madison to Thomas Jefferson Randolph, 1 April 1832
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        I have just recd from Professor Patterson a copy of his Circular to the Ex. Commee. notifying the death of Mr
                            Brockenbrough, and recomending an arrangt. for filling the vacancy till the meeting of the Visitors. The expediency of the
                            course proposed, seems well supported by his reasons for it, but Genl. Cocke & yourself will be decide on the case
                            much better yn. I could.
                        My Rheumatism still keeps me a cripple & a Prisoner With affece esteem
                        
                            
                                J. M
                            
                        
                    